Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SUSAN E. GUNSALLUS,

Plaintiff, : CIVIL ACTION NO.
Vs. ; FILED ELECTRONICALLY
UNIVERSITY OF PITTSBURGH
MEDICAL CENTER,
Defendant. : JURY TRIAL DEMANDED
COMPLAINT

NATURE OF ACTION, JURISDICTION AND VENUE

1. This is an action for damages and other relief, arising from unlawful

practices by Defendant in the employment of the Plaintiff. Plaintiff brings claims

under federal law, including, inter alia, the Americans with Disabilities Act, 42

U.S.C. § 12101 et seq, (the “ADA”), the Age Discrimination in Employment Act,

29 U.S.C. § 621 et seq., the Pennsylvania Human Relations Act, and other

violations arising under federal law, state law and common law.
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 2 of 18

2. This court has jurisdiction under 28 U.S.C. § 1331, 28 U.S.C. §
1343(4), and under the Americans with Disabilities Act and Age Discrimination in

Employment Act generally.

3 Venue is proper in this judicial district because all parties reside, are
officed, or otherwise are found herein, and the causes of action arose herein, and
the violations of the Act occurred in this District.

PARTIES

4, Plaintiff is Susan E. Gunsallus, an adult female individual residing at
1403 Laurel Run Road, Beech Creek, Clinton County, Pennsylvania, who is an
employee of Defendant as defined by the Acts.

2, Defendant University of Pittsburgh Medical Center is a corporation

and health care provider with a business location central to the events described

herein at 600 High Street, Williamsport, Lycoming County, Pennsylvania.
EXHAUSTION OF ADMINISTRATIVE REMEDIES

6. The Plaintiff exhausted remedies through her attempts to utilize

internal and organizational administrative processes.

di The Plaintiff timely filed a charge with the United States Equal

Employment Opportunity Commission (“EEOC”) which was dual filed with the
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 3 of 18

Pennsylvania Human Relations Commission. The EEOC, in turn, a 90 Day Notice

of Right to Sue Letter dated November 30, 2020.

8. A true and correct copy of that right-to-sue letter is attached to this
Complaint as Exhibit “A”. No other action based on the aforesaid allegations has
been instituted by the Plaintiff in any court within the Commonwealth of

Pennsylvania.
9. Plaintiff utilized all internal procedures relating to the incidents

alleged within this Complaint.

10. The Plaintiff has performed all conditions precedent, if any, required

for the filing and pursuit of this claim for judicial relief.
FACTS
11. Plaintiff was, at relevant times addressed herein, an employee of the
Defendant.

12. Defendant and has been at all relevant times an employer within the
meaning of the Americans with Disabilities Act of 1990 (‘ADA”) as amended, and
the Age Discrimination in Employment Act, as amended, and employees greater

than 500 persons within the Commonwealth.

13. On several occasions, Plaintiff requested a reasonable accommodation

tad
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 4 of 18

for her disability.

14. Plaintiffs records of employment and treatment demonstrate
persistent and long-standing symptoms Panic Disorder, Depression, and Post-

Traumatic Stress Disorder.

15. Plaintiff's disability meets physical criteria and the criteria under the
DSM, which is the official manual for the psychiatric and related professions,
defines mental disabilities, and is prepared and published by the American

Psychiatric Association.

16. Plaintiff's disability evidences symptoms as outlined by the American

Academy of Family Physicians.

17. Plaintiffs disability affects basic life functions including, but not
limited to, lifting, thinking, concentrating, learning, communicating, and

interacting with others.

18. These serious impairments can, however, be reduced by making
simple and reasonable accommodations in the areas of time, lifting assistance,
level of supervision, communicating assignments, methods of instruction, training,

guidance or feedback.

19. Plaintiff requested, on numerous’ occasions, reasonable
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 5 of 18

accommodations related to her disability, which was exacerbated by the

Defendant’s conduct.

20. The employer was aware of Plaintiff's disability at all relevant times,
beginning, at latest, in April 2020, subsequent to her transfer in March 2020 to the

In-Patient Rehabilitation Unit at the Williamsport Hospital.

21. The accommodations noted above and in Plaintiff's requests are

reasonable.

22. The accommodations noted above and in Plaintiff's requests do not

present an undue burden or hardship on the employer.

23. Plaintiffs disability does not preclude her from accomplishing

satisfactorily all required job functions provided with reasonable accommodations.

24. Plaintiff is a qualified 63-year-old individual with a disability under

the Acts.

25. The Defendant employer refused to grant the requested

accommodation or propose any good faith alternative accommodations.

26. The Defendant employer failed to make any reasonable effort to
determine reasonable accommodations or consider those accommodations deemed

necessary by Plaintiff's health care providers.
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 6 of 18

27. The Defendant employer failed to comply with its obligations under
the Act, including engaging in good faith, meaningful, and timely engagement in

the interactive process.

28. In April 2020, Plaintiff notified supervisors of her disabilities and
noted, in addition, she was not properly trained in lifting rehabilitation patients in

connection with her transfer.

29, In the subsequent months, Plaintiff was unjustifiably disciplined for
work performance, resulting in exacerbation of her conditions and requiring
additional treatment for her conditions, and threatened her with termination on

December 31, 2020.

30. Even after the initial denials of the Defendant employer to provide
accommodations, Plaintiff continued to request reasonable accommodations, and
additionally applied for suitable alternative positions with the employer for which

she was qualified and which she could perform despite her disabilities.

31. Each and every request for accommodation by Plaintiff was refused
by the Defendant employer, and the employer refused to consider her for the
alternative positions for which she applied, because of and in retaliation for her age

and disabilities and requests for accommodation and other attempts to assert her
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 7 of 18

rights under the Acts.

32. After each and every request for accommodation, the Defendant
employer failed to investigate or utilize reasonable effort to identify appropriate
accommodations for Plaintiff, and arbitrarily disregarded the uncontested opinions

of Plaintiff's health care providers.

33. Plaintiff's supervisors knew and noted that Plaintiff wished to be

accommodated.

34. Plaintiff's supervisors continued at all relevant times to retaliate

against her due to her age and disabilities in the manners described above.

35. Plaintiff's supervisors interfered with the performance of her job
duties by turning patients against her and soliciting them to submit complaints

without merit.

36. Defendant’s failure to provide accommodations requested and failure
to investigate or identify alternative reasonable accommodations were material to

the deficiencies alleged.

37. Defendant discriminated against Plaintiff relative to her age and it is
believed and therefore averred that her duties have been reassigned and a job was

granted to younger individuals.
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 8 of 18

38. In July 2020, Plaintiff again noted to the Defendant’s Human
Resources Representative that Plaintiff and at least two other individuals were

being discriminated against due to their age.

39. As a result of Plaintiffs disabilities, age, and denied requests for
accommodation, the work environment was made increasingly hostile by the

Defendant.

40. Defendant continued to issue unsatisfactory evaluations and discipline
as a result of Plaintiff's disability which was not accommodated, and in retaliation
for his actions, including making accommodation requests and writing letters
and/or emails, taken in furtherance of the purposes of the Act and in furtherance of

his attempts to obtain accommodation.

41. The alleged deficiencies in Plaintiffs work and/or behavior
culminating in her threatened termination directly resulted from discrimination due
to his disability and from Defendant’s failure to make reasonable accommodations,

retaliation for her requests for relief pursuant to the Acts, and due to her age.
COUNT I—- AMERICANS WITH DISABILITIES ACT

42. Plaintiff realleges and incorporates by reference the allegations set

forth in Paragraphs 1- 41 of this Complaint, as if fully stated herein.
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 9 of 18

43. Defendant is in violation of the Americans with Disabilities Act, 42
U.S.C. § 12101, et seq. The ADA requires employers to investigate and offer
reasonable accommodations for qualified persons with disabilities, and forbids

discrimination against such persons on the basis of their disabilities.

44. Plaintiff is protected by the ADA as she is a person with a disability as
that term is defined by the statute. Plaintiff has “physical or mental impairment{s]
that substantially limits one or more of his major life activities.” The life activities
which are substantially limited in this case are thinking, learning, concentration,

expression, and other basic life functions.

45. The purpose of the ADA is to provide “a clear and comprehensive
national mandate for the elimination of discrimination against individuals with
disabilities.” 42 U.S.C. § 12101(b)(1). Among its findings, Congress declared

that:

[T]he continuing existence of unfair and unnecessary
discrimination and prejudice denies people with disabilities the
opportunity to compete on an equal basis and to pursue those
opportunities for which our free society is justifiably famous, and
costs the United States billions of dollars in unnecessary expenses
resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(9).
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 10 of 18

46. Defendant here has willfully and flagrantly violated the provisions of
the ADA which provide for the granting of reasonable accommodations to
qualified individuals with disabilities, the procedures for doing so, and by

retaliating against her.

47. Because of her disability, Plaintiff requires reasonable
accommodations in the course of his employment. Defendant has refused to grant
accommodations necessary to make her position accessible to him on a continuing
basis as a person with a disability or to consider her for positions for which she
applied and was qualified to perform with or without reasonable accommodations.

Accordingly, Defendant has discriminated against Plaintiff.

48. Defendant has discriminated against Plaintiff on the basis of her
disability in assessing her with unfair discipline, harassment, termination threats,

and in the other manners addressed herein.

49, Asa direct and proximate result of Defendant’s actions, Plaintiff has
suffered and continues to suffer injury, including but not limited to those items

noted in the paragraphs above and subsequent.

COUNT IT —- RETALIATION (ADA)

 

50. Plaintiff realleges and incorporates by reference the allegations set

10
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 11 of 18

forth in Paragraphs 1- 49 of this Complaint, as if fully stated herein.

51. Plaintiff engaged in protected activity, including good faith,
reasonable opposition to the Defendant’s actions of refusing to provide reasonable

accommodations and discriminating against her due to her disability.

52. Plaintiff is a covered individual in that she requested accommodation
relating to disability and opposed Defendant’s failure to grant reasonable

accommodations.

53. Plaintiff is a covered individual in that she opposed Defendant’s

discriminatory practices.

54. Defendant engaged in adverse actions against Plaintiff as a result of

her protected activities.

55. Asa direct and proximate result of Defendant’s actions, Plaintiff has
suffered and continues to suffer loss of income and benefits of employment, mental

anguish, and other pecuniary and non-pecuniary losses.
COUNT III —- PENNSYLVANIA HUMAN RELATIONS ACT

56. Plaintiff realleges and incorporates by reference the allegations set

forth in Paragraphs 1- 55 of this Complaint, as if fully stated herein.

57. Defendant engaged in illegal discrimination against Plaintiff on the

1]
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 12 of 18

basis of disability and age in violation of the Pennsylvania Human Relations Act,

44 Pa. Stat. § 951, et seq.
58. Defendant is an Employer within the meaning of the Act.
59. Plaintiff has a record of having a disability and/or impairment.

60. Discrimination and retaliation against Plaintiff on the basis of her
disability and age include but is not limited to: repeated threat and insult;
promulgation of information relating to Plaintiff in order to preclude further or
other employment; refusal to consider Plaintiff for employment; increased

surveillance; and threatened termination.

61. Asa direct and proximate result of Defendant’s actions, Plaintiff has
suffered and continues to suffer loss of income and benefits of employment, mental

anguish, and other pecuniary and non-pecuniary losses.

62. Defendant’s conduct was perpetrated with ill will, malice, and willful

and reckless disregard for Plaintiff's rights.

COUNT IV — RETALIATION (PHRA)

63. Plaintiff realleges and incorporates by reference the allegations set

forth in Paragraphs 1- 62 of this Complaint, as if fully stated herein.

FZ
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 13 of 18

64. Plaintiff reported to supervisors conduct that she reasonably believed
constituted illegal discrimination against her on the basis of disability in violation
of the Pennsylvania Human Relations Act.

65. Defendant knew about Plaintiff's reports and punished her in the
manners noted above.

66. Defendant’s conduct was perpetrated with ill will, malice, and willful
and reckless disregard for Plaintiff's rights.

67. Defendant’s conduct violates the Pennsylvania Human Relations Act,
443 Pa. Stat. § 951, ef seq.

68. As a direct and proximate result of Defendant’s retaliatory action,

Plaintiff has suffered and continues to suffer injury, including but not limited to

those items noted above.
COUNT V-ADEA

69. Plaintiff realleges and incorporates by reference the allegations set

forth in Paragraphs 1- 68 of this Complaint, as if fully stated herein.

70. Defendant is an employer, and holds itself out as such, within the
meaning and as defined by the Age Discrimination in Employment Act, as

amended.

13
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 14 of 18

71. At all relevant times, Plaintiff was over 40 years of age, and
Defendant denied Plaintiff employment positions and discriminated against her in

favor of younger individuals.

72. Defendant knew about Plaintiff's complaints and attempts to remedy

the situation, and punished her in the manners noted above.

73. Defendant’s conduct was perpetrated with ill will, malice, and willful

and reckless disregard for Plaintiff's rights.

74. Defendant’s conduct violates the First and Fourteenth Amendments of

the United States Constitution and 42 U.S.C. § 1983.

75. As a direct and proximate result of Defendant’s discrimination and
retaliatory actions, Plaintiff has suffered and continues to suffer injury, including

but not limited to those items noted above.
REMEDIES AND RELIEF

76. The Plaintiff is entitled to all relief available under law against the
Defendant, including injunctive, equitable and compensatory remedies, which
relief includes but is not limited to an award of monetary damages equal to lost or
diminished wages, employment benefits and compensation, with interest; statutory

liquidated damages; costs and expenses; and reasonable attorneys’ fees as allowed

14
Case 4:21-cv-00368-MWB Document 1 Filed 02/26/21 Page 15 of 18

by law.

77. The Plaintiff respectfully requests that the Court enter judgment in her

favor and against the Defendant and direct the following relief:

(A) Damages in an amount equal to:

(1)

(ii)

(iii)

(iv)

(iv)

A sum that makes the Plaintiff whole, including but not
limited to: an award of back pay, any bonuses, incentive
pay or other compensation that was denied, reduced or
diminished, benefits and other compensation, with
adjustments to her retirement and employment benefits,

with interest thereon;

Liquidated or statutory damages in the amounts and
percentages provided or otherwise allowed under each
applicable statute providing liquidated damages for

discrimination, retaliation, or denial of pay or benefits;
All costs and expenses associated with these claims;

Such other relief as this Court finds applicable and

appropriate; and

Reasonable attorneys’ fees as allowed by law.

15
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 16 of 18

(B)

An Order granting all appropriate equitable relief available to

Plaintiff, including:

(i)

(ii)

(iii)

(iv)

Granting of all rights, privileges and duties, including her
salary, rank, seniority, title, classification and any right or

privilege she should have enjoyed;

Prohibiting the Defendant or any employee thereof from
retaliating against the Plaintiff in any way for pursuing

any legal right or remedy available to her;

Eliminating all unlawful discriminatory practices and
procedures and remedying the discriminatory effect of

past practices and procedures;

Taking further affirmative action necessary and
appropriate to remedy the violations complained of

herein;

Providing such further relief as this Honorable Court
deems necessary and appropriate, including reim-
bursement for all reasonably incurred attorneys’ fees and

costs; and
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 17 of 18

(vi) Retaining jurisdiction over this action until the Defendant
has fully complied with Orders of this Court and that the
Court require Defendant to file such reports as may be

necessary to supervise such compliance.

78. The Plaintiff respectfully further requests that the Court enter
judgment in her favor and against the Defendant for such other and further relief as

may be just and proper.
JURY DEMAND

79. The Plaintiff hereby demands a trial by jury on all eligible issues in

this action.

WHEREFORE, the Plaintiff respectfully requests that the Court enter

judgment in her favor and against the Defendant.
Case 4:21-cv-00368-MWB Document1 Filed 02/26/21 Page 18 of 18

Respectfully Submitted,

Dated: s/ Jeffrey R. Schott
Jeffrey R. Schott, Esquire (PA 83164)
